Citation Nr: 1035271	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an earlier effective date prior to January 23, 
2004, for a 30 percent rating of chronic bronchitis.  

2.  Entitlement to an increased initial rating in excess of 20 
percent disabling for service-connected lumbar spondylosis, 
degenerative disc disease, and lumbosacral strain.

3.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected sensory deficit of the 
right lower extremity.

4.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected sensory deficit of the 
left lower extremity.

5.  Entitlement to service connection for an acquired psychiatric 
disorder (previously adjudicated as mental problems).  

6.  Entitlement to service connection for vision problems, to 
include bilateral eye blindness (also claimed as entitlement to 
compensation under 38 U.S.C.A. § 1151 for vision problems, to 
include bilateral eye blindness, claimed to be as a result of 
medical treatment at the VA Medical Center (VAMC) in Alexandria, 
Louisiana).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 23, 1970, to 
December 11, 1970, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from April 2004, December 2004, and February 2007 rating 
decisions of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, Regional Office (RO).  The Veteran disagreed 
with such decisions and subsequently perfected an appeal.   

The issues of entitlement to an increased initial rating in 
excess of 20 percent disabling for service-connected lumbar 
spondylosis, degenerative disc disease, and lumbosacral strain; 
entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected sensory deficit of the 
right lower extremity; entitlement to an increased initial rating 
in excess of 10 percent disabling for service-connected sensory 
deficit of the left lower extremity; entitlement to service 
connection for vision problems, to include bilateral eye 
blindness (also claimed as entitlement to compensation under 
38 U.S.C.A. § 1151 for vision problems, to include bilateral eye 
blindness, claimed to be as a result of medical treatment at the 
Alexandria VAMC); and service connection for an acquired 
psychiatric disorder (previously adjudicated as mental problems) 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's claim for an increased rating for his service-
connected chronic bronchitis disability was submitted on January 
23, 2004.  The Veteran's entitlement to an increased rating did 
not arise until February 19, 2004.  The evidence does not 
demonstrate that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of receipt 
of the claim for increased compensation, nor in the one-year 
period preceding the date that entitlement arose.   


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 23, 2004, for the grant of a 30 percent rating for the 
Veteran's chronic bronchitis disability has not been met. 
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. 
§ 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran contends that he is entitled to a 30 percent rating 
for his service-connected chronic bronchitis disability prior to 
January 23, 2004.  The United States Court of Appeals of the 
Federal Circuit has held that once an underlying claim is 
granted, further notice as to downstream issues, such as the 
effective date, is not required.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (VA's notice obligations do not apply to claims 
that could not be substantiated through notice and assistance).  
VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sough, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the claims file contains the Veteran's 
service treatment records (STRs), VA and private medical records, 
and statements submitted by or on behalf of the Veteran.  All 
identified and available treatment records have been secured.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Merits of the Earlier Effective Date Claim

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (2009).  The general rule 
with respect to the effective date of an award of increased 
compensation is that the effective date of award "shall not be 
earlier than the date of receipt of the application thereof."  
38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
increase in compensation shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. 
§ 3.400(o)(1). 

An exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 
5110 (b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, if the increase 
occurred more than one year prior to the claim, the increase is 
effective the date of the claim.  If the increase occurred after 
the date of the claim, the effective date is the date of the 
increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1), 
(2); Dalton v. Nicholson, 21 Vet. App.23, 31-32 (2007); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998)   

Generally, then, to determine an appropriate effective date for 
an increased rating, the Board must determine when a claim for an 
increased rating was received and, if possible, when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).

Here, the Veteran filed a claim for a compensable rating for his 
service-connected chronic bronchitis on January 23, 2004.  
However, the Veteran's entitlement to an increased rating did not 
arise until February 19, 2004, when the Veteran underwent a VA 
respiratory examination.  Based on review of the evidence of 
record an earlier effective date prior to January 23, 2004, is 
not warranted.      

As noted, the law pertaining to the assignment of effective dates 
for increased evaluations requires that the effective date of an 
increase in compensation shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later, unless 
there is a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of receipt 
of a claim for increased compensation.  38 U.S.C.A. § 5110 
(b)(2); 38 C.F.R. § 3.400(o)(1), (2).  

The medical evidence at the time of the April 2004 rating 
decision, which increased the Veteran's rating for his chronic 
bronchitis disability, was a February 2004 VA Respiratory 
Examination Report, and various VA and private treatment records 
dated 1989 to 2004 and 1986 to 1993, respectively.  Upon February 
19, 2004 VA examination, the examiner assessed the Veteran with 
moderate chronic obstructive pulmonary disease (COPD) with 
chronic bronchitis.  Pulmonary function testing revealed a FEV1 
of 67 to 69 percent and a FEV1/FVC of 99 percent.  See February 
2004 VA Examination Report.  Based on this evidence, a 30 percent 
disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6600 
(Chronic Bronchitis) was granted.  See April 2004 Rating 
Decision.  Despite the Veteran's contention otherwise, the 
criteria for a compensable disability rating, specifically FEV1 
or FEV1/FVC of 56 to 80 percent (see 38 C.F.R. § 4.97, Diagnostic 
Code 6600) (the criteria for either a 10 percent or 30 percent 
rating), were not found to be present based on the prior medical 
evidence of record, and at any rate, were not ascertainable 
within the one-year period prior to January 23, 2004, to warrant 
a compensable rating (here, 30 percent disabling rating) before 
such time.  

As such, the January 23, 2004, effective date was derived from 
the date of the increased rating claim.  Although the evidence of 
record indicates that an increase in severity of the Veteran's 
chronic bronchitis disability arose, consistent with the 
objectively demonstrated rating for chronic bronchitis (DC 6600) 
in February 19, 2004, as a result of evidence of a FEV1 of 56 to 
70 percent, the Board declines to penalize the Veteran for an 
incorrect decision made in the Veteran's favor.  However, as 
discussed above, an earlier effective date prior to January 23, 
2004, is not warranted.    

In sum, the Veteran's claim for an increased rating was submitted 
on January 23, 2004.  The Veteran's entitlement to an increased 
rating did not arise until February 19, 2004, per the medical 
evidence of record.  Further, the evidence does not demonstrate 
that a factually ascertainable increase in disability occurred 
during the one-year period preceding the date of receipt of the 
claim for increased compensation.  Based upon these facts, the 
Board finds that an effective date earlier than January 23, 2004, 
for a 30 percent rating of the Veteran's service-connected 
chronic bronchitis disability is not warranted.   


ORDER

Entitlement to an earlier effective date, prior to January 23, 
2004, for a 30 percent rating of chronic bronchitis is denied.




REMAND

The Veteran also seeks increased initial ratings in excess of 20 
percent disabling for his service-connected lumbar spine 
disability and in excess of 10 percent disabling for his service-
connected sensory deficit of the right and left lower extremity 
disabilities.  The Veteran also seeks service connection for an 
acquired psychiatric disorder, which he maintains was the result 
of his active duty service, and service connection for vision 
problems, to include bilateral eye blindness, which he also 
claims as a result of medical treatment at the Alexandria VAMC 
under 38 U.S.C.A. § 1151.  Review of the record reveals that 
further development is needed before deciding the merits of the 
claims.  

Increased Rating Claims

Review of the record reveals that the Veteran last underwent a VA 
examination regarding his lumbar spine and sensory deficit of the 
right and left lower extremities disabilities in May 2004, and 
the record contains subsequent statements from the Veteran to the 
effect that his disabilities have worsened.  See December 2004 
"Statement in Support of Claim," VA Form 21-4138 (Notice of 
Disagreement).  Thus, the Board finds that a more contemporaneous 
VA examination is needed in order to assess the current severity 
of the Veteran's service-connected lumbar spondylosis, 
degenerative disc disease, and lumbosacral strain; and sensory 
deficit of the right and left lower extremities disabilities.  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the veteran's claims.  38 C.F.R. § 4.2 (2009).  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2009).

During the pendency of this appeal, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court of Appeals for Veterans Claims (Court) 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  As 
such, the Rice case must be considered in readjudicating the 
claims on appeal.

Further review of the record also reveals that the Veteran 
requested a personal hearing at the RO regarding his increased 
rating claims.  See February 2006 "Statement in Support of 
Claim," VA Form 21-4138.  Although the Veteran also stated that 
he requested a personal hearing "if a DRO is not to be 
assigned," the Veteran has not withdrawn this hearing request.  
Therefore, the RO should contact the Veteran with regard to his 
request for a hearing to clarify whether the Veteran still 
desires such as hearing.       

Service Connection Claim for an Acquired Psychiatric Disorder 

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record shows that the Veteran is currently diagnosed with 
adjustment disorder with depressive symptoms.  See November 2006 
Biofeedback Consult Note, Alexandria VAMC.   
	
The Veteran attributes his psychiatric disability to his service, 
specifically mental and physical abuse from his drill sergeant.  
See June 2006 "Statement in Support of Claim," VA Form 21-4138.  

The Veteran has a currently diagnosed psychiatric disability, and 
the evidence of record includes statements submitted by the 
Veteran of in-service injuries which the Veteran believes relate 
to his current psychiatric disability.  Based on the foregoing, a 
VA exam is necessary to ascertain whether the Veteran's currently 
diagnosed adjustment disorder with depressive symptoms is related 
to service, specifically mental and physical abuse from his drill 
sergeant in-service.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2009).  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2009).  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2009).

Service Connection Claim for Vision Problems

For claims filed on or after October 1, 1997, compensation under 
38 U.S.C.A. 
§ 1151 shall be awarded for a qualifying additional disability or 
a qualifying death as caused by improper VA treatment.  For 
purposes of this section, a disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2010). 

Referable to causation, the evidence must show that the proximate 
cause of the death was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  In other words, merely showing 
that a veteran received care or treatment and that the veteran 
has an additional disability (or death) does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Review of the evidence of record reveals that there is no medical 
opinion addressing the question of whether the Veteran's 
treatment from the Alexandria VAMC, specifically treatment of the 
Veteran's non-service-connected erectile dysfunction disability 
with Viagra, caused his eye disability variously diagnosed as 
optic neuritis and visual disturbance (see April 2010 Neurology 
Consult Note; April 2010 Nursing Note, Alexandria VAMC), and if 
so, whether such actions failed to meet the applicable standard 
of medical care.
These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has stated 
that the Board's task is to make findings based on the evidence 
of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. 
App. 532 (1994).  Thus, where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
that appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also request a response 
from the Veteran regarding whether he still 
desires a hearing regarding his increased 
rating claims for his service-connected 
lumbar spine and sensory deficit of the 
right and left lower extremity 
disabilities.

2.  The AMC/RO should send an updated VCAA 
notice letter specifically notifying the 
Veteran of the evidence yet needed to 
substantiate his 38 U.S.C.A. § 1151 claim 
and of what part of such evidence he 
should obtain, and what part the AMC/RO 
will yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

3.  The AMC/RO should obtain the Veteran's 
current treatment records regarding his 
lumbar spine and sensory deficit of the 
right and left lower extremities 
disabilities from the Alexandria VAMC, 
beginning February 2009, and associate 
these records with the claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records.

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA examination 
to determine the current nature and 
severity level of his service-connected 
lumbar spine and sensory deficit of the 
right and left lower extremities 
disabilities.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies, deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

During examination of the lumbar spine, 
the examiner is specifically requested to 
describe applicable ranges of motion 
(flexion, extension, rotation, and combined 
range of motion) in terms of degrees.  

The examiner should also indicate (a) 
whether there is ankylosis of the 
thoracolumbar or entire spine, and if so, 
whether the ankylosis is favorable or 
unfavorable (38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of 
the Spine); and (b) the frequency and 
duration of any incapacitating episodes 
intervertebral disc syndrome (IDS) of the 
lumbar spine (38 C.F.R. § 4.71a, Formula 
for Rating IDS Based on Incapacitating 
Episodes).

The examiner should also comment on the 
effects of pain, weakness and exacerbating 
episodes on range of motion and 
functionality due to the Veteran's service-
connected lumbar spine disability. 

The claims folder, a copy of this REMAND, 
and a copy of the general rating formula 
for diseases and injuries of the spine 
must be made available to and reviewed by 
the examiner prior to the examinations.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.   

During examination of the peripheral 
nerves of the right and left lower 
extremities, the examiner is specifically 
requested to identify and describe in 
detail all manifestations of the Veteran's 
right and left lower extremity sensory 
deficit. 

The examiner should identify any 
neurological findings related to the 
service-connected sensory deficit of the 
right and left lower extremities 
disabilities and fully describe the extent 
and severity of those symptoms.  The 
specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by the service-connected 
disabilities (i.e., mild, moderate, or 
severe incomplete paralysis; or complete 
paralysis).

The examiner should also discuss the 
effects of the service-connected lumbar 
spine and sensory deficit of the right and 
left lower extremities disabilities on the 
Veteran's employment and activities of 
daily living, if any.

The claims folder and  a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examinations.  All findings, and the 
reasons and bases therefore, should be set 
forth in sufficient detail.   

5.  The AMC/RO should also schedule the 
Veteran for a VA psychiatric examination 
for the purpose of determining the etiology 
of the current psychiatric diagnosis, to 
include adjustment disorder with depressive 
symptoms. The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether 
or not the claims file was reviewed. Any 
indicated tests should be accomplished. A 
rationale for any opinion expressed should 
be provided. 

Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to the likely 
etiology of the Veteran's diagnosed 
psychiatric disability, to include 
adjustment disorder with depressive 
symptoms, and specifically whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
adjustment disorder with depressive 
symptoms or any other diagnosed psychiatric 
disability is related to his military 
service, to include the Veteran's 
statements of mental and physical abuse 
from his drill sergeant in-service.  A 
rationale for any opinion expressed should 
be provided.
6.  With regard to the service connection 
claim for vision problems, to include 
bilateral eye blindness, which he also 
claims as a result of medical treatment at 
the Alexandria VAMC under 38 U.S.C.A. 
§ 1151, the claims folder should be 
forwarded for review by an appropriate 
medical expert.  The claims folder must be 
provided to the medical expert for review 
and such review should be noted in the 
medical expert's report.  

The medical expert should provide an 
opinion as to the following:

(a) whether it is at least as likely as not 
(50 percent probability or greater) that VA 
(here, the Alexandria VAMC) failed to meet 
the standard of care for an individual of 
the Veteran's age and medical history known 
to VA because VA treated the Veteran's non-
service-connected erectile dysfunction 
disability with Viagra, which the Veteran 
claims caused his eye disability variously 
disagnosed as optic neuritis and visual 
disturbance (see April 2010 Neurology 
Consult Note; April 2010 Nursing Note, 
Alexandria VAMC); and

(b) if VA did not meet the standard of care 
for the Veteran, whether it is at least as 
likely as not (50 percent probability or 
greater) that when VA treated the Veteran's 
non-service-connected erectile dysfunction 
disability with Viagra that this caused the 
Veteran's eye disability variously 
disagnosed as optic neuritis and visual 
disturbance.
 
A complete rationale for any medical 
opinion should be provided in the medical 
expert's report.  
7.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's increased initial rating and 
service connection claims, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered, including consideration of 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC and given 
the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand are to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


